Citation Nr: 0618792	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  05-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
testicular orchialgia, with low sperm count, to include as 
due to mustard gas exposure.


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Daughter


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO).

A motion to advance this case on the Board's docket was 
received in April 2006 and granted by the Board in June 2006, 
for good cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).

During the veteran's April 2006 Board hearing, the veteran 
raised the issues of entitlement to service connection for a 
pulmonary disorder, a heart disorder, an eye disorder, and a 
stomach disorder, all to include as due to mustard gas 
exposure.  As these issues have not been fully developed and 
are not certified for appellate review, they are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  An unappealed Board decision dated in April 1996 denied 
service connection for left testicular orchialgia, with low 
sperm count, to include as due to mustard gas exposure.

2.  The additional evidence which has been received since the 
time of the prior final Board decision in 1996 does not raise 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for left testicular 
orchialgia, with low sperm count, to include as due to 
mustard gas exposure.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for left testicular orchialgia, with low 
sperm count, to include as due to mustard gas exposure, is 
not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim to reopen the issue of 
entitlement to service connection for left testicular 
orchialgia, with low sperm count, to include as due to 
mustard gas exposure, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2005).  
Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2004 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran's identified VA medical treatment records have been 
obtained; his service medical records had been previously 
obtained, and he did not identify any additional private 
medical records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
Although the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, a VA examination 
was not accorded the veteran in this case as none was 
required.  See 38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

New and Material Evidence

A Board decision dated in April 1996 denied the veteran's 
claim of entitlement to service connection for left 
testicular orchialgia, with low sperm count, to include as 
due to mustard gas exposure.  The veteran was notified of 
this decision but did not appeal.  Accordingly, that decision 
is final.  38 U.S.C.A. § 7105.  Reopening a claim for service 
connection which has been previously and finally disallowed 
requires that new and material evidence be presented or 
secured since the last final disallowance of the claim.  38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); 
see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The 
regulation regarding new and material evidence was recently 
amended.  Compare 38 C.F.R. § 3.156(a) (2001), with 38 C.F.R. 
§ 3.156(a) (2005).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection for 
left testicular orchialgia, with low sperm count, to include 
as due to mustard gas exposure, was received in July 2004.  
Therefore, the current, amended regulation applies.

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence of record at the time of the April 1996 
unappealed Board decision included the veteran's service 
medical records, private treatment records dated from August 
1988 to October 1991, a VA examination reported dated in 
August 1992; a VA Mustard Gas Questionnaire; and various lay 
publications and medical treatises.  The additional evidence 
added to the record since that decision includes VA treatment 
records dated from June 2003 to March 2005, Congressional 
testimony, and various lay publications and medical 
treatises.

The RO denied the veteran's claim for entitlement to service 
connection for left testicular orchialgia, with low sperm 
count, to include as due to mustard gas exposure, in April 
1996.  At that time, there was no evidence that the veteran 
was diagnosed with or treated for the claimed conditions in 
service, or that any exposure to mustard gas in service 
resulted in the claimed conditions.  This continues to be the 
case.  The Board recognizes that the veteran has submitted 
many lay publications and medical treatises which discuss the 
effects of mustard gas exposure.  However, none of these 
documents address the facts in this particular veteran's own 
case, and with a sufficient degree of medical certainty, do 
not amount to competent medical evidence of causality.  Sacks 
v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
Finally, the remainder of the documents submitted in support 
of the veteran's claim to reopen this issue are devoid of 
evidence showing that the veteran was treated for the claimed 
conditions in service, or relating the claimed conditions to 
service on a direct or presumptive basis. 

Although evidence submitted since the last final rating 
decision is "new," as it had not been previously considered 
by VA, it is not "material," as it does not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection.  Accordingly, the issue of 
entitlement to service connection for left testicular 
orchialgia, with low sperm count, to include as due to 
mustard gas exposure, is not reopened.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for left testicular orchialgia, with low 
sperm count, to include as due to mustard gas exposure, is 
denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


